Motion Granted, Appeal Dismissed, and Memorandum Opinion filed July 2,
2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00455-CV

                     RODNEY UNDERWOOD, Appellant
                                        V.

  OCWEN LOAN SERVICING, GMAC MORTGAGE AND AMERICAN
     HOME MORTGAGE SERVICING INC., ET AL, Appellees

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-47388

                 MEMORANDUM                      OPINION


      This is an attempted appeal from a judgment signed November 17, 2014.
Appellant filed a timely motion for new trial on December 17, 2014. Appellant’s
notice of appeal was filed May 27, 2015. On June 10, 2015, appellee Ocwen Loan
Servicing, LLC filed a motion to dismiss the appeal for want of jurisdiction. See
Tex. R. App. P. 42.3(a). Appellant filed no response.
      When appellant has filed a timely motion for new trial, motion to modify the
judgment, motion to reinstate, or request for findings of fact and conclusion of law,
the notice of appeal must be filed within ninety days after the date the judgment is
signed. See Tex. R. App. P. 26.1(a).

      Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Rule 26.1, but within the fifteen-day grace
period provided by Rule 26.3 for filing a motion for extension of time. See
Verburgt v. Dorner, 959 S.W.2d 615, 617-18 (1997) (construing the predecessor to
Rule 26). However, the appellant must offer a reasonable explanation for failing to
file the notice of appeal in a timely manner. See Tex. R. App. P. 26.3,
10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617-18; Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998,
no pet.). Appellant’s notice of appeal was not filed within the fifteen-day period
provided by Rule 26.3.

      Accordingly, the appeal is ordered dismissed.



                                 PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                          2